Citation Nr: 1114357	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  06-31 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) benefits, to include the cause of the Veteran's death pursuant to the provisions of 38 U.S.C.A. § 1310.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from May 1956 to April 1958, February 1967 to February 1970, and May 1970 to June 1971.  He died in June 2005 at the age of 70.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Newark, New Jersey. 

In January 2009 and June 2010, the Board remanded the claim for a hearing before the Board.  In January 2011, a Board hearing was held at the RO before the undersigned.  The transcript is of record. 


FINDINGS OF FACT

1. The Veteran died in June 2005 at the age of 70.  The cause of death was listed as cardiac arrest.

2. At the time of the Veteran's death, he had been awarded compensation benefits for an adjustment disorder with depressed mood rated at 70 percent, herniated disc rated at 40 percent, tinnitus rated at 10 percent, and bilateral hearing loss rated at 0 percent. His combined rating was 80 percent, and he had been awarded a total disability rating based on individual unemployability (TDIU) from November 1996.  0

3.  A cardiovascular disorder (or cardiac arrest) did not have onset during active service, or manifest within one year of separation from active service, and was not shown to be otherwise related to service or to service-connected disorders.  

4.  The Veteran's service-connected disabilities did not cause or materially contribute to his death.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause, or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2010).

2.  The cause of the Veteran's death (cardiac arrest) was not incurred in or aggravated by active service, cannot be presumed to have been incurred therein, and is not related to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103A, 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.310, 3.312 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence of chronic diseases during wartime service may be presumed if manifested to a compensable degree within the applicable time period from the veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a). 

To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  For a service-connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related thereto.  

For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Generally, minor service-connected disabilities, particularly those of a static nature or those not materially affecting a vital organ (e.g., those disabilities affecting muscular or skeletal functions), are not held to have contributed to a death that is primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2), (3) (2010).

The basic facts are not in dispute.  The Veteran died in June 2005.  His immediate cause of death was listed as cardiac arrest.  No other significant conditions contributing to death were noted.  He had resided at a nursing home for several years prior to his death.

At the time of death, he had been awarded compensation benefits for an adjustment disorder with depressed mood rated at 70 percent, herniated disc rated at 40 percent, tinnitus rated at 10 percent, and bilateral hearing loss rated at 0 percent.  His combined rating was 80 percent, and he had been awarded a TDIU from November 1996.  

First, the Board will consider the appellant's assertion that the Veteran's service-connected disabilities caused or aggravated a cardiovascular disorder, which in turn caused his death.   

With respect to service-connected hearing loss and tinnitus, the Board finds that those disabilities were static in nature and had no bearing on the Veteran's ultimate demise.  Of note, the ratings of those disabilities had been unchanged since 1993.  Similarly, the appellant does not assert that the Veteran's low back disability was related to his death.  Therefore, they are not considered to have any impact on his death.

Essentially, the appellant contends that the Veteran's service-connected psychiatric disorder contributed substantially or materially to cause him to be a nervous person which resulted in his death from cardiac arrest.  

The appellant has submitted no medical evidence in support of her claim.  In March 2008, the RO sent the file to a medical professional for an opinion.  After a review of the claims file, the physician concluded that "it is not likely as not that the veteran's service connected Dysthymic Disorder/Adjustment Disorder contributed to his death."  

Rather, the physician remarked that the Veteran had multiple other nonservice-connected disorders, like severe chronic obstructive pulmonary disease (COPD), home oxygen therapy, cigarette smoking, hyperlipidemia, and non-obstructive coronary artery disease without ischemic heart disease that likely contributed to the cardiac arrest and his death.

In May 2008, at the request of the service representative to seek the medical opinion of a cardiologist, the claims file was sent to a specialist for a medical opinion.  A VA cardiologist reviewed the Veteran's medical record, noting the  service-connected and nonservice-connected disabilities.  The cardiologist found that there was no evidence of the Veteran having obstructive coronary artery disease and no history compatible with coronary artery (ishemic) disease.  

The cardiologist explained that there was no association found between adjustment disorder, coronary artery disease and sudden death in the medical literature.  The cardiologist opined that it was not likely that the Veteran's adjustment disorder had any connection with his death.  

Based on the record, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's psychiatric disability caused or contributed materially or substantially to his death.  Likewise, no other service-connected disability caused or contributed materially or substantially to his death.  Therefore, the Board finds that service connection for the cause of the Veteran's death on this basis is not warranted.

Next, the Board will consider the question of whether the cause of the Veteran's death (cardiac arrest) was related to his active duty service.  Service treatment records are negative for any diagnosis of or treatment for cardiovascular disease or any other cardiac disability.  

Post-service medical record does not suggest the Veteran's fatal cardiac arrest (or cardiovascular disease of any kind) was incurred during service.  The Board observes that he died 25 years after separation from service, and the cause of his death appears to have been sudden, many years after service discharge.  Moreover, the appellant has not argued that cardiovascular disease was shown in service, or that the Veteran had continuous symptoms consistent with cardiovascular disease after service.

Given the absence of a diagnosis and treatment for the cause of his death for many years after service and the absence of lay evidence regarding continuous symptoms, the evidence does not support a finding that this disorder was related to active duty based on continuity of symptomatology.  

Moreover, the Board finds that the evidence does not otherwise attribute the Veteran's death to service.  To that end, the Board notes that no health care professional has established a relationship between the Veteran's cardiac arrest and his active service.  Additionally, the appellant has not asserted such a direct connection.  

The Board has also considered the appellant's lay statement, regarding a connection between the cause of the Veteran's death, active duty service, and his service-connected disabilities.  She has contended that the Veteran experienced psychiatric symptoms during his lifetime which caused his cardiac arrest.  

The Board acknowledges that lay evidence, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed.  Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24,  25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 	

In this case, the appellant is competent to report her observations because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  However, the disorder at issue (cardiac arrest/cardiovascular disease) are complex disorders which require specialized medical training for a determination as to diagnosis and causation and they, therefore, are not susceptible of lay opinions on etiology.  Thus, her statements cannot be accepted as competent evidence on the issue of medical causation.  

The appellant also contends that the Veteran had difficulty breathing at night which contributed to his death.  At the time of his death, the Veteran was diagnosed with COPD; however, he was not service-connected for COPD nor is there any evidence that his COPD began in service or was in anyway related to service.  

If, as here, the Veteran's death is not determined to be service-connected, a surviving spouse may still be entitled to DIC, if at the time of a veteran's death, he or she has a service-connected disability rated totally disabling continuously for a period of 10 or more years immediately preceding his death; continuously since a veteran's release from active service and for a period of at least five years immediately preceding death; or for one year prior to his death if he was a prisoner of war under certain conditions.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

At the time of death, the Veteran was rated totally disabled from November 1996, a period of approximately eight and half years prior to his death; therefore, the provisions of 38 U.S.C.A. § 1318 do not apply. 

In sum, the preponderance of the evidence is against the claim for service connection for DIC.  There is no doubt to be resolved and service connection for DIC and the cause of death is not warranted.  

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 556 U.S. 1696 (2009).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.  

Notification was provided in August 2005 prior to adjudication; however, it failed to include a statement of the conditions for which the Veteran was service-connected pursuant to Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Nonetheless, the appellant demonstrated actual knowledge of the Veteran's service-connected disabilities by arguing that his service-connected adjustment disorder contributed to his cardiac arrest.  The claim was subsequently readjudicated in April 2008 and May 2008 statements of the case.  

Significantly, the appellant was ultimately provided Hupp notice in October 2009, which included a statement of the Veteran's service-connected disabilities and given an opportunity to respond.  A multipart notice suffices so long as the notice affords the claimant understandable information and a meaningful opportunity to participate in the claims process.  Mayfield v. Nicholson, 444 F.3d 1328 at 1333 (Fed. Cir. 2006).  Therefore, the duty to notify has been met.

Next, VA has a duty to assist an appellant in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

Specific VA medical opinions were obtained in March 2008 and May 2008 addressing the issue of whether the Veteran's service was related to his cause of death.  Moreover, clinical records were associated with the claims file.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

DIC benefits, to include the cause of the Veteran's death pursuant to the provisions of 38 U.S.C.A. § 1310, are denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


